IN THE SUPREME COURT OF IOWA
                              No. 16 / 05-1068

                            Filed October 19, 2007

WATERLOO EDUCATION ASSOCIATION,

      Appellant,

vs.

IOWA PUBLIC EMPLOYMENT RELATIONS BOARD,

      Appellee,

and

WATERLOO COMMUNITY SCHOOL DISTRICT,

      Intervenor-Appellee.

________________________________________________________________________
      Appeal from the Iowa District Court for Polk County, Douglas F.

Staskal, Judge.



      The association appeals the decision of the district court affirming
an agency decision finding that their overload pay proposal was not a

mandatory    subject   of    collective   bargaining.   REVERSED     AND

REMANDED.



      Gerald L. Hammond, Des Moines, for appellant.



      Jan V. Berry, Des Moines, for appellee.



      Brian L. Gruhn of Gruhn Law Firm, Cedar Rapids, for intervenor-

appellee.
                                    2

APPEL, Justice.

      In this case, we must decide whether an overload pay proposal

submitted by the Waterloo Education Association (Association) to the

Waterloo Community School District (District) is a mandatory or

permissive subject of collective bargaining under section 20.9 of the Iowa

Public Employment Relations Act (PERA).         The Public Employment

Relations Board (PERB) ruled that the proposal was a permissive subject

of bargaining. The district court affirmed. We find the specific proposal

in this case to be a mandatory subject of collective bargaining.      We

therefore reverse the district court and remand the matter for further

proceedings.

      I. Prior Proceedings.

      The Association filed a petition with PERB seeking an expedited

determination on whether the overload pay proposal it presented to the

District was a mandatory subject of bargaining under section 20.9 of

PERA. The overload pay proposal provided that elementary teachers who

teach more than three hundred minutes per day as part of regular work

assignments “shall receive additional compensation.”     “Secondary and

middle school teachers who are assigned to teach six (6) classes per day”

were also entitled to additional compensation. The overload pay proposal

provided that additional teaching assignments would be compensated at

“the employee’s hourly proportionate per diem rate.”

      PERB issued a preliminary ruling finding that the proposal

constituted a permissive subject of bargaining and followed the

preliminary ruling with a lengthy final order containing the Board’s

reasoning.     In its final order, PERB stated that it believed that the

precedents of this court required the result. PERB, however, stated that
                                       3

this court’s precedents suffer from an error that PERB itself may have

precipitated through its own poorly reasoned decisions.            The Board

stated that if it did not feel constrained by our precedents, it would hold

that the proposal was a mandatory subject of collective bargaining.

      The Association appealed the decision to district court, which

affirmed the PERB decision. The Association then filed a timely notice of

appeal with this court.

      II. Standard of Review.

      As a threshold matter, we must determine whether the Board’s

interpretation of section 20.9 is entitled to deference. Under Iowa Code

section   17A.19(10)(c),   (l)   (2005),   deference    is   warranted   where

interpretation of the statute is “clearly . . . vested by a provision of law in

the discretion of the agency.” “If the interpretation is so vested, then the

court may reverse only upon a finding the agency’s interpretation was

‘irrational, illogical, or wholly unjustifiable.’ ”    Birchansky Real Estate,

L.C. v. Iowa Dep’t of Pub. Health, State Health Facilities Council, 737
N.W.2d 134, 138 (Iowa 2007) (quoting Iowa Code § 17A.19(10)(c), (l)).

Alternatively, if interpretation has not been explicitly vested in the

agency, our review is for errors at law.       Id.    Whether a proposal is a

mandatory subject of collective bargaining, as defined by Iowa Code §

20.9, has not been explicitly vested in PERB’s discretion. See Insituform

Technologies, Inc. v. Employment Appeal Bd., 728 N.W.2d 781, 800 (Iowa

2007) (holding that interpretation of “willful” was not vested within the

agency’s discretion). Therefore, our review is for correction of errors at

law. Iowa Code § 17A.19(10)(c).
                                     4

      III. Discussion.

      A.   Introduction to Scope of Bargaining Issues.          With the

enactment at the height of the Great Depression of the National Labor

Relations Act (NLRA), 29 U.S.C. sections 151–69 (2005), the prevailing

view was that mandatory collective bargaining was an appropriate

mechanism to adjust the conflicting relationship between economically

powerful employers and comparatively weak employees. While the power

of employees would obviously be strengthened by collective bargaining, it

was generally believed that market forces would prevent employees from

gaining too much at the expense of an employer. If wages became too

high, the price of goods or services offered by the employer could become

uncompetitive, thereby forcing moderation in employee demands.

      In contrast, it was almost unanimously assumed that the collective

bargaining model had no application to the public sector. Even President

Franklin D. Roosevelt advised public employee leaders that “the process

of collective bargaining, as usually understood, cannot be translated into

the public service” because the employer was “the whole people”

speaking through their public representatives. Letter from Franklin D.

Roosevelt to Luther Steward (August 31, 1937), as reprinted in Christine

G. Cooper & Sharon Bauer, Federal Sector Labor Relations Reform, 56

Chi.-Kent L. Rev. 509, 511–12 (1980).       In short, it was feared that

collective bargaining would intrude too deeply upon public policy matters

that should be decided by responsible public officials.

      Over time, the presumption that the collective bargaining model

had no application to the public sector came under challenge. As noted

by Professor Merton Bernstein, after the enactment of the NLRA and the

growth in the number and power of private sector unions, a large
                                      5

number of semiskilled and skilled workers entered the middle class,

while public employees such as teachers did not experience similar

gains.      This   apparent   disparity   increasingly   caused   government

employees to demand reforms designed to improve their economic

standing. Merton C. Bernstein, Alternatives to the Strike in Public Labor

Relations, 85 Harv. L. Rev. 459, 460 (1971). Across the country, various

commissions and studies were conducted to determine if and how

collective bargaining concepts could be applied to the public sector.

         Beginning with Wisconsin in 1959, state legislatures began to

enact legislation authorizing collective bargaining in the public sector.

Joan Weitzman, The Scope of Bargaining in Public Employment 40–41

(1975).     By 1974, forty states had adopted some kind of collective

bargaining for public employees, while twenty-eight states enacted

comprehensive statutes of general applicability. Id.

         Most of these state public collective bargaining statutes adopted

language similar to the NLRA model, which expansively authorized

mandatory collective bargaining over wages, hours, and “other terms and

conditions of employment.”       Many state public collective bargaining

statutes, however, also included management rights provisions designed

to reserve certain managerial and policy decisions. The goal seems to

have been to allow public employees to collectively bargain to improve

their economic well-being without unduly sacrificing the ability of

politically responsible officials to manage public bodies and establish the

broad contours of public policy.

         Iowa lagged behind in the enactment of public employment

collective bargaining legislation.    At first, public employees pursued

collective bargaining through exclusive employee representatives without
                                       6

express legislative authorization.     In State Board of Regents v. United

Packing House & Allied Workers, Local No. 1258, 175 N.W.2d 110 (Iowa

1970), this court held that public agencies did not have the power to

agree to exclusive representation by an employee organization for

collective bargaining without legislative authorization. 175 N.W.2d at

113–14. Four years later in 1974, the Iowa legislature enacted PERA.

1974 Iowa Acts ch. 1095, § 9.

      In PERA, the legislature declined to adopt the NLRA model on the

question of what subject matters are mandatory subjects of collective

bargaining.    Instead of incorporating the expansive NLRA language

mandating collective bargaining over wages, hours and “other terms and

conditions of employment,” the Iowa legislature instead specifically

enumerated seventeen topics subject to collective bargaining. Iowa Code

§ 20.9.

      These seventeen topics are sometimes referred to as the “laundry

list” of mandatory subjects of collective bargaining. Specifically, section

20.9 provides that the public employer and the employee organization

“shall” negotiate in good faith with respect to “wages, hours, vacations,

insurance, holidays, leaves of absence, shift differentials, overtime

compensation, supplemental pay, seniority, transfer procedures, job

classifications,   health   and   safety   matters,   evaluation   procedures,

procedures for staff reduction, in-service training, and other matters

mutually agreed upon.” Id.

      Like many other states, the Iowa legislature also included a

management rights provision in the statute. Section 20.7 of PERA states

that public employers shall have “the exclusive power, duty, and right

to,” among other things, “[d]irect the work of its public employees,”
                                      7

“[m]aintain the efficiency of governmental operations,” and “[d]etermine

and implement methods, means, assignments and personnel by which

the public employer’s operations are to be conducted.” Id. § 20.7. Thus,

Iowa’s PERA contains both a provision establishing mandatory collective

bargaining on specified matters and a contrapuntal management rights

clause preserving exclusive, public management powers in traditional

areas.

         This court has recognized that section 20.9 establishes two classes

of collective bargaining proposals: mandatory and permissive. City of

Fort Dodge v. Iowa Pub. Employment Relations Bd., 275 N.W.2d 393, 395

(Iowa 1979).      Mandatory subjects are those matters upon which the

public employer is required to engage in bargaining.        Id.   Permissive

subjects are those that the legislature did not specifically list in section

20.9, but are matters upon which both the public employer and the

employee organization simply agree to bargain. Id.

         Whether a proposal is a mandatory or permissive subject of

bargaining under section 20.9 is a critical issue. If a subject is within

the scope of mandatory bargaining, the parties are required to bargain

over the issue, and if agreement is not reached, the statutory impasse

procedures, which ultimately lead to binding arbitration, are available.

Decatur County v. Pub. Employment Relations Bd., 564 N.W.2d 394, 396

(Iowa 1997). If, on the other hand, the proposal is a permissive subject

of bargaining under section 20.9, the public employer may reserve the

right to decide the issue unilaterally by declining to participate in

bargaining.     When the employer declines to bargain over a permissive

subject, the impasse procedures in PERA are not available and decisions
                                         8

related to the subject remain within the exclusive power of the public

employer.

      The    central   issue   presented      in    this   case   is   whether   the

Association’s overload wage proposal is a mandatory or permissive

subject of collective bargaining.

      B. Methods of Resolving Scope of Bargaining Disputes.

      1. Scope of bargaining in the state and federal courts. From the

beginning of collective bargaining, the question of what subject matters

are mandatory subjects of collective bargaining sparked considerable

litigation as employers and employee organizations jockeyed for position.

In general, the United States Supreme Court has construed the NLRA to

provide a relatively broad scope of mandatory bargaining under the

phrase “wages, hours, and other terms and conditions of employment.”

      The United States Supreme Court has, however, held that even the

expansive NLRA scope-of-bargaining provision has limits. For example,

in Fibreboard Paper Products Corporation v. National Labor Relations

Board, 379 U.S. 203, 85 S. Ct. 398, 13 L. Ed. 2d 233 (1964), the high

court observed that the phrase “other terms and conditions of

employment” was a flexible term which would expand to conform with

prevailing industry practices.      Id. at 210, 85 S. Ct. at 402–03, 13
L. Ed. 2d at 238.

      In an important concurring opinion in Fibreboard, Justice Potter

Stewart     advanced    the    concept       that   there    were      certain   core

entrepreneurial activities that were not subject to collective bargaining.

Id. at 223, 85 S. Ct. at 409–10, 13 L. Ed. 2d at 245–46 (Stewart, J.,

concurring).   This line drawing, however, between bargainable “terms

and conditions” and core entrepreneurial activities was to be done on a
                                     9

case-by-case basis.   Id.    Ultimately, the Supreme Court articulated a

balancing test for scope-of-bargaining issues in which the benefits for

labor-management relations must be greater than the burdens placed on

an employer subject to bargaining. First Nat’l Maintenance Corp. v. Nat’l

Labor Relations Bd., 452 U.S. 666, 679, 101 S. Ct. 2573, 2581, 69
L. Ed. 2d 318, 331 (1981).

      In the context of state public bargaining statutes that use the

expansive NLRA phrase “other terms and conditions of employment” to

describe mandatory bargaining subjects, the analysis becomes even more

complicated with the inclusion of a management rights provision.

Employment terms and conditions are often intertwined or entangled

with public policy issues that have traditionally been within the purview

of public employers. In order to accommodate the special needs of public

employers, state courts with NLRA-type scope-of-bargaining provisions

have developed a wide variety of “balancing tests” to be applied at the

threshold stage of the scope-of-bargaining analysis.     See, e.g., Central

City Educ. Ass’n, IEA/NEA v. Illinois Educ. Labor Relation Bd., 599 N.E.2d
892, 904–05 (Ill. 1992) (holding that test includes whether benefits of

bargaining for employee outweighs burden on employer); City of

Biddeford by Board of Educ. v. Biddeford Teachers Ass’n, 304 A.2d 387,

420 (Me. 1973) (Wernick, J., concurring in part, dissenting in part)

(noting quantitative and qualitative importance of invasion of managerial

functions may override prima facie eligibility for collective bargaining as

working condition); Local 195, IFPTE, AFL-CIO v. State, 443 A.2d 187,

192–93 (N.J. 1982), superseded by statute, N.J. Stat. Ann. § 34.13A–23

(1990), as recognized in Jackson Twp. Bd. of Educ. v. Jackson Educ. Ass’n

ex rel. Scelba, 757 A.2d 311, 314 (N.J. Sup. Ct. 2000) (stating proper
                                       10

approach is to balance degree to which a proposal intimately and directly

affects the work and welfare of employees against the degree to which the

proposal significantly interferes with management prerogatives related to

government policy); Pennsylvania Labor Relations Bd. v. State College

Area Sch. Dist., 337 A.2d 262, 268 (Pa. 1975) (discussing whether impact

of issue on interest of employee in wages, hours, and other terms and

conditions of employment outweighs its probable effect on basic policy of

school system).

      The rationale of state courts adopting the threshold balancing

approach is that the “terms and conditions of employment” that

constitute mandatory subjects of collective bargaining are also invariably

connected    with   some   functions    arguably   within   the   purview   of

management, either through a management rights provision or through

traditional analysis.   City of Biddeford, 354 A.2d at 419 (Wernick, J.,

concurring in part, dissenting in part) (noting as a practical matter,

working conditions are invariably connected with some managerial

function).   Conversely, almost every management decision traditionally

thought to be within the purview of a public employer has some impact

on an employee’s terms and conditions of employment. Rapid City Educ.

Ass’n v. Rapid City Area Sch. Dist. No. 51–4, 376 N.W.2d 562, 566 (S.D.

1985) (Henderson, J., concurring) (stating that almost every decision of

public employer affects “terms and conditions of employment”); see also

Los Angeles County Employees Ass’n, Local 660 v. County of Los Angeles,

108 Cal. Rptr. 625, 628 (Cal. Ct. App. 1973) (same).

      Thus, in cases involving statutes with expansive NLRA-type scope-

of-bargaining provisions, there is a conflict between the expansive

concepts of employee rights and traditional public employer prerogatives.
                                      11

These are two highly territorial pikes at large in the legal pond of

collective bargaining, each with the capacity of devouring the other. In

order to avoid the predominance of either management or employee

rights, state courts have concluded that they have no other choice but to

engage in balancing of some kind.              Joint Bargaining Comm. of

Pennsylvania Soc. Serv. Union v. Pennsylvania Labor Relations Bd., 469
A.2d 150, 153 (Pa. 1983) (noting “[w]ithout a proper balance the two

sections [scope of bargaining including “terms and conditions” and

management rights provision] might negate each other”); Rapid City, 376
N.W.2d at 566 (Henderson, J., concurring) (stating that the court is

required to walk “legal tightwire” between employer and employee rights).

      The   judgment     of   these   courts   that   they   must   somehow

accommodate employee and management rights through a balancing

process is certainly understandable. Without clear legislative standards

as to the scope of bargaining, the courts in these states have been left to

their own devices to fill in the statutory gap. Kenai Peninsula Borough

Sch. Dist. v. Kenai Peninsula Educ. Ass’n, 572 P.2d 416, 423 (Alaska

1977) (stating that more specific guidance from legislature would be

“helpful”); Dunellen Bd. of Educ. v. Dunellen Educ. Ass’n, 311 A.2d 737,

741 (N.J. 1973) (noting that legislative reference to “terms and

conditions” of employment establishes shadowy line and hardly furnishes

dispositive guidance).

      While a judicially created balancing test has the potential of

preserving the rough contours of the grand legislative compromise

between management and employee rights over time, any balancing test

is extraordinarily difficult to apply in individual cases. This difficulty is

not surprising in light of the fact that it is impossible to objectively
                                    12

measure or quantify the weight of employer and employee interests.

Further, even if there was some kind of objective measurement of each

interest, the balancing test requires courts to balance the apples of

employee rights against the oranges of employer rights.       No court has

been able to successfully advance a convincing formula for determining

how many employee rights apples it takes to equal an employer rights

orange. Finally, the ill-defined nature of balancing tests in general gives

rise to the possibility that invisible, unconscious, but perhaps inevitable

judicial bias could creep into the decision-making process. See

Developments in the Law – Public Employment, 87 Harv. L. Rev. 1676,

1689 (1984) (noting that with no clear standards in balancing tests,

judges invariably fall back on their own political visions of the ideal

power relationship between government and its employees). As noted by

Harry H. Wellington and Ralph K. Winter in their classic essay, courts

are badly suited to make judgments about which issues should be

bargainable.   Harry H. Wellington & Ralph K. Winter, The Limits of

Collective Bargaining, 78 Yale L.J. 1107, 1126 (1968).

      In light of these challenges, it is not surprising that the state court

application of threshold balancing tests in the scope-of-bargaining

context has yielded a riot of fact-specific results that defy orderly

characterization.    For instance, a lengthy annotation presents in

excruciating detail the conflicting results on a myriad of issues.       See

generally James D. Lawlor, Validity and Construction of Statutes or

Ordinances Providing for Arbitration of Labor Disputes Involving Public

Employees, 68 A.L.R. 3d 885 (2007), comparing, for example, West

Hartford Educ. Ass’n v. DeCourcy, 295 A.2d 526 (Conn. 1972) (class size

subject to mandatory bargaining), with West Irondequoit Teachers Ass’n
                                    13

v. Helsby, 315 N.E.2d 775 (N.Y. 1974) (class size not bargainable), Clark

County Sch. Dist. v. Local Gov’t Employee Management Relations Bd., 530
P.2d 114 (Nev. 1974) (school calendar issues negotiable), with Burlington

County College Faculty Ass’n v. Bd. of Trustees, Burlington County

College, 311 A.2d 733 (N.J. 1973) (college calendar not negotiable), and

Local 195, 443 A.2d at 187 (subcontracting of work not subject to

mandatory negotiation), with Unified Sch. Dist. No. 1 of Racine County v.

Wisconsin Employment Relations Comm’n, 259 N.W.2d 724 (Wisc. 1977)

(issue of subcontracting subject to mandatory bargaining).       While a

balancing test for determining scope-of-bargaining issues may be

necessary when legislatures have delegated open-ended authority to the

courts, it is an imperfect approach for courts that favor principled

decision-making over ill-defined discretionary exercises. Balancing tests

are a product of raw legal necessity, not judicial preference.

      Where a legislature elects not to use the expansive NLRA phrase

“other terms and conditions of employment” and chooses instead to list a

finite number of enumerated topics, the case for a balancing test

becomes even less compelling. For example, in Kansas, the legislature

originally adopted an NLRA-type mandatory bargaining provision in a

statute regarding public teacher collective bargaining. In response, the

Kansas Supreme Court developed an impact test that involved balancing

the impact of an issue on the well-being of the individual against the

overall effect on the operation of the school system. Nat’l Educ. Ass’n of

Shawnee Mission, Inc. v. Bd. of Educ. of Shawnee Mission Unified Sch. No.

512, 512 P.2d 426, 435 (Kan. 1973), superseded by statute, Kan. Stat.

Ann. § 75-4322(t) (1977), as recognized in Kansas Bd. of Regents v.
                                     14

Pittsburgh State Univ. Chapter of Kansas-Nat’l Educ. Ass’n, 667 P.2d 306,

318 (Kan. 1983).

      While the Kansas legislature at first embraced the approach of

Shawnee Mission, it later amended its statute to delete the NLRA-type

scope-of-bargaining language.     Unified Sch. Dist. No. 501 v. Sec’y of

Kansas Dep’t of Human Resources, 685 P.2d 874, 876–77 (Kan. 1984).

Instead the legislature provided a closed, finite list of topics that would

be mandatory subjects of collective bargaining for teaching professionals.

Id. In light of the legislative action, the Kansas Supreme Court, following

the lead of the responsible administrative agency, sanctioned the

adoption of a topics test to replace its prior impact balancing test to

determine scope-of-bargaining issues. Id.

      Under the topics test, the scope of bargaining is determined by

whether the topic of a proposal is within the scope of one of the

specifically enumerated subjects of collective bargaining. If a proposal

was definitionally within the scope of one of the enumerated topics, it is a

mandatory subject of collective bargaining. If it fell outside the definition

of any mandatory topic, the proposal was not negotiable. Id. at 877. A

threshold balancing determination is not required under the topic test

because the legislature has already performed the balancing by including

each specific topic as a subject of mandatory bargaining.

      Thus, instead of dealing with two pikes in a pond, legislatures that

have adopted a “laundry list” have gone to dry land and established a

legal shooting range with a series of legislatively established targets of

mandatory bargaining.     Proponents of mandatory bargaining must hit

one of the targets, or come close enough to one, in order to avoid

characterization of the proposal as permissive. The role of the courts in
                                     15

this setting is not to balance the pikes, but to judge the accuracy of the

proponent’s legal shot.

      2. Iowa approach to scope of bargaining issues. In determining

whether a proposal is within the scope of section 20.9, this court noted

early on that the Iowa House of Representatives approved an amendment

to the original bill deleting the expansive NLRA phrase “or other terms

and conditions of employment” from the list of mandatory subjects.

Charles City Cmty. Sch. Dist. v. Pub. Employment Relations Bd., 275
N.W.2d 766, 771 (Iowa 1979) [hereinafter Charles City I]; Fort Dodge, 275
N.W.2d at 398. The final version of the bill did not contain the expansive

NLRA language. Instead, the final version of the Iowa PERA contained a

finite, or laundry list, of mandatory subjects of collective bargaining.

1974 Iowa Acts ch. 1095, § 9. Because the Iowa PERA does not include

the phrase “other terms and conditions of employment,” this court has

held that if a proposal does not fall within one of the laundry list of terms

contained in section 20.9, it is not a subject of mandatory bargaining.

Charles City I, 275 N.W.2d at 771–73; Fort Dodge, 275 N.W.2d at 397–98.

In other words, this court has held that the legislature’s laundry list in

section 20.9 is exclusive and not merely descriptive or suggestive. See

Lawrence E. Pope, Analysis of Iowa Public Employment Relations Act, 24

Drake L. Rev. 1, 33–34 (1974).

      In Charles City I, the court announced a two-pronged test to

determine negotiability questions. Charles City I, 275 N.W.2d at 772–73.

The first prong was a topics test—whether a particular proposal fell

within the scope of any of the specifically delineated terms in section

20.9. Id. If a proposal was not within the scope of one of the specifically

delineated terms, it was not subject to mandatory bargaining.         Id.   If,
                                   16

however, the proposal was within the scope of one of the delineated

terms, the court moved on to the second prong, specifically, whether

collective bargaining over the proposal would be illegal.     Id.   If the

proposal was not illegal then the proposal would be subject to collective

bargaining. Id. This two-step approach was reiterated the following year

in Charles City Education Association v. Public Employment Relations

Board, 291 N.W.2d 663, 666 (Iowa 1980) [hereinafter Charles City II].

      Even though the early PERA cases articulated this straightforward

two-pronged scope-of-bargaining test, the court nonetheless struggled

with the relationship between section 20.7, which contains the exclusive

rights of management, and section 20.9, which contains the mandatory

bargaining provisions. For example, in Charles City I, the court expressly

noted the need to “harmonize” the sections. Charles City I, 275 N.W.2d

at 775.    Similarly, in Charles City II, the majority approved the

harmonizing approach in Charles City I, noting the need to construe

statutory provisions in the context of the entire enactment. Charles City

II, 291 N.W.2d at 666.    Although the majority in these cases did not

expressly embrace a balancing test, the implication in Charles City I and

II seems to have been that employee rights in section 20.9 had to be

balanced or harmonized with management rights in section 20.7.

      Early dissenting opinions rejected the harmonizing approach.

According to the dissents, the list of topics in section 20.9 should be

regarded as exceptions to or carve-outs of the management rights in

section 20.7. As a result, the dissenters argued that there is no need to

harmonize or balance the sections in determining whether a proposal is

subject to mandatory bargaining. According to the dissenters, the only

requirement is simply to properly define the scope of the terms in section
                                          17

20.9. See Charles City I, 275 N.W.2d at 776 (McCormick, J., dissenting

in part) (noting that employer’s right to direct work under section 20.7

does not affect scope of bargaining under section 20.9); Fort Dodge, 275
N.W.2d at 399 (McCormick, J., dissenting) (rejecting “balancing” of

employee bargaining rights against reserved employer prerogative).

         In 1987, the court returned to better moorings in Northeast

Community School District v. Public Employment Relations Board, 408
N.W.2d 46 (Iowa 1987) [hereinafter Northeast]. In this case, the court

reiterated the two-pronged test of negotiability presented in Charles City I

and II.    Id. at 50.    Unlike in Charles City I and II, however, the court

further noted that if a proposal falls within an exception established by

section 20.9, “then the proposal is subject to negotiation regardless of

the broad grant of authority given to public employers under section

20.7.”     Id.   This principle is the essence of a topics test, where the

question of the scope of bargaining is primarily a definitional exercise

and      does    not   involve    balancing    of   employee   interests   against

management interests.            In effect, the court in Northeast adopted the

analytical approach of the dissenters in Charles City I and Fort Dodge.

         The court returned to the issue of the relationship between

sections 20.7 and 20.9 in State v. Public Employment Relations Board,

508 N.W.2d 668 (Iowa 1993) [hereinafter State]. In State, the court noted

that “[v]irtually all of the mandatory subjects of collective bargaining

impact in some way on the reserved rights of public employers.” State,
508 N.W.2d at 675.         Instead of engaging in a threshold balancing of

employer and employee interests, however, the State court reemphasized

the two-pronged approach adopted in the early Iowa PERA cases.

According to State, the first prong inquiry is a topics test—whether the
                                    18

proposal, on its face, logically falls within the definition of any term

contained in section 20.9. Id. at 672. In determining whether a proposal

fell within the definition of a section 20.9 term, the State court observed

that consideration must be given to the predominant purpose of the

proposal and to what the employer would be bound to do if the proposal

was adopted. Id. at 673.

      The State court, however, did recognize that in some cases, it may

be necessary to conduct a balancing test to determine the predominant

topic of ambiguous or hybrid proposals. Id. at 674. This “subordinate”

balancing test, however, is distinguishable from threshold balancing

tests employed by other states because it is not utilized in the ordinary

case, but only in cases where the subject of a proposal “escapes easy

definition.” Id. In terms of methodology, the court in State adopted the

topics approach of the dissents in early cases and of the court in

Northeast, while leaving the door open for balancing in unusual cases

where it was difficult to determine the predominant topic.

      Most recently, this court has considered the scope-of-bargaining

issue in two cases involving wages.         In Iowa City Association of

Firefighters, IAFF Local 610 v. Iowa Public Employment Relations Board,

554 N.W.2d 707 (Iowa 1996) and Waterloo Community School District v.

Public Employment Relations Board, 650 N.W.2d 627 (Iowa 2002)

[hereinafter Waterloo I], the court considered whether hours and wage

proposals were within the scope of mandatory bargaining under section

20.9. In these cases, however, the court seemingly retreated from the

teachings of Northeast and State.

      In Firefighters, the hours proposal limited the time that firefighters

could be required to assume “active duties” within any twenty-four-hour
                                     19

shift of “regular” duty hours. Firefighters, 554 N.W.2d at 708. A second

wage proposal was similar to the hours proposal, with the important

distinction that it did not expressly limit the time and hours of “active

duty,” but provided that management pay a wage premium in the event it

requested firefighters to perform “active duty” tasks during “regular duty”

hours. Id. at 709.

      The majority of this court in Firefighters held that both proposals

were not subject to mandatory bargaining.       With respect to the hours

proposal, the court noted that the proposal “clearly impinged” upon

management’s authority by dictating when the specific duties of

firefighters could be performed. Id. at 711. With little analysis, the court

also rejected the wage proposal on the ground that it too impermissibly

impinged upon management rights. Id. A dissenting opinion asserted

that the proposals fell within the scope of the term “wages” under section

20.9 and that the topics test, as utilized in Northeast and State, should

end the analysis. Id. at 712 (Carter, J., dissenting).

      Although State was cited in the majority opinion, the Firefighters

impingement rationale is inconsistent with State’s observation that all

subjects of mandatory bargaining impinge in some way on management

rights.   State, 508 N.W.2d at 675.         The Firefighters impingement

rationale is also inconsistent with Northeast, as that case held that once

a proposal is found within the scope of a mandatory subject of collective

bargaining under section 20.9, it did not matter whether a proposal

“impinges” on management rights. Northeast, 408 N.W.2d at 50.

      This court’s most recent exploration of the distinction between

permissive and mandatory subjects of bargaining under PERA was in

Waterloo I, 650 N.W.2d at 627.       In this case, the court considered a
                                      20

number of proposals, including an overload wage proposal that was

similar to the proposal involved in this case. As here, the overload wage

proposal in Waterloo I stated that teachers who teach more than three

hundred minutes per day, or intermediate and secondary teachers who

teach more than five periods per day, would be entitled to overload pay.

Id. at 634.      Unlike the current proposal, however, the proposal in

Waterloo I allowed teachers to refuse overload assignments. Id. In short,

under the proposal in Waterloo I, a teacher would have been empowered

to say “nice, but no thanks” to a request by school managers that a

teacher accept an overload assignment.

      In Waterloo I this court, citing Firefighters, held that an overload

wage proposal with an employee veto provision would “adversely affect

the employers’ exclusive right to control work performed.”       Id.   As in

Firefighters, the court cited State’s two-pronged test, including the topics

test, but did not directly apply it. Id. at 630.

      C. Application of Scope-of-Bargaining Principles.

      1. Introduction. In this case, the parties in Waterloo I are back

before us. This time, however, the posture of the case is different in two

respects. First, the proposal now advanced by the Association does not

allow teachers to opt out of overload assignments. As a result, unlike in

Waterloo I, management retains the unfettered right to assign overload

work to any teacher of its choosing. In addition, PERB has taken the

unusual posture of participating actively in this litigation.     As noted

previously, the Board’s decision explicitly questioned both the wisdom

and consistency of its and this court’s prior mandatory bargaining

opinions. In its brief filed in this case, PERB urged this court to clarify

the confusion.
                                       21

      2. Proper test of negotiability. At the outset, we must determine

the proper test for determining whether a proposal is subject to

mandatory bargaining under section 20.9. The determination of whether

a proposal is a mandatory subject of collective bargaining is an issue of

law   based    upon   a   facial   review   of   the   proposal.   Iowa    Code

§ 17A.19(10)(c), (l); Saydel Educ. Ass’n v. Pub. Employment Relations Bd.,

333 N.W.2d 486, 490 (Iowa 1983).

      In resolving scope-of-bargaining issues, we reject the approach

that any proposal which “infringes” upon management rights is not

subject to mandatory bargaining. As was stated in State, all mandatory

subjects of bargaining infringe in some way on management rights. If

the test of negotiability were truly a simple infringement test, literally

nothing would be subject to mandatory collective bargaining. State, 508
N.W.2d at 675; Charles City I, 275 N.W.2d at 776 (McCormick, J.,

dissenting in part).       Certainly any wage proposal “infringes” on

management rights by allocating resources that might be otherwise

available for programming or other educational expenditures.              To the

extent that language in Waterloo I and Firefighters is to the contrary, it is

disapproved.

      We also reject the notion that the issue of negotiability should

ordinarily be resolved at the outset by balancing the employer’s interest

in management rights against the interest of employees in mandatory

bargaining.    As noted above, while many states adopt such threshold

balancing tests, the states which employ this method are generally

operating under NLRA-type statutes which couple the expansive “other

terms and conditions of employment” language with management rights

provisions.    The balancing test is necessary, in these jurisdictions, to
                                     22

prevent management rights from being totally eviscerated by unfettered

collective bargaining.

      Because Iowa’s PERA does not contain this expansive language,

the subjects of mandatory bargaining delineated in section 20.9 should

be viewed as exceptions to management rights reserved in section 20.7.

Charles City I, 275 N.W.2d at 772. By creating the section 20.9 laundry

list of exceptions to management prerogatives, the legislature has already

done the balancing.      There is no occasion for this court to judicially

rebalance what the legislature has already balanced.

      As a result, we reject the “infringement” or threshold balancing test

approach and instead reaffirm the two-pronged approach to negotiability

described in State and Northeast.         The first prong for determining

whether a proposal is subject to collective bargaining, the threshold

topics test, is ordinarily a definitional exercise, namely, a determination

of whether a proposal fits within the scope of a specific term or terms

listed by the legislature in section 20.9. Once that threshold test has

been met, the next inquiry is whether the proposal is preempted or

inconsistent with any provision of law. Ordinarily, this two-step process

is the end of the matter. Only in unusual cases where the predominant

topic of a proposal cannot be determined should a balancing-type

analysis be employed to resolve the negotiability issue. See Clinton Police

Dep’t Bargaining Unit v. Iowa Pub. Employment Relations Bd., 397 N.W.2d
764 (Iowa 1986) (hybrid proposal involving both safety and staffing

subjects held to primarily relate to staffing and thus not subject to

mandatory collective bargaining).

      3.   Application of topics test to overload pay proposal.    Having

determined that the two-pronged approach of State and Northeast is the
                                   23

proper test of negotiability, we now must apply the test to the overload

pay proposal presented here. In order to apply the threshold topics test,

however, we must first determine the meaning of the term “wages” in

section 20.9. Then, we must determine if the proposal falls within the

scope of that definition.

      In determining the meaning of the term “wages,” our prior cases

embrace several guides to interpretation. These cases hold that because

the legislature has listed the term “wages” in section 20.9 as a topic

separate and apart from other tangible employee benefits, such as

vacation and insurance, the term “wages” is subject to a relatively narrow

construction in order to avoid an interpretation that renders subsequent

items in the laundry list redundant and meaningless.         Under these

cases, the term “wages” cannot be interpreted to include a broad package

of fringe benefits because the legislature has specifically included some

fringe benefits in this section’s laundry list. Fort Dodge, 275 N.W.2d at

397. We see no reason to depart from the approach of these prior cases.

      On the other hand, the legislature’s use of a laundry list of

negotiable subjects does not mean that the listed terms are subject to the

narrowest possible interpretation, but only that the listed terms cannot

be interpreted in a fashion so expansive that the other specifically

identified subjects of mandatory bargaining become redundant.         The

approach most consistent with legislative intent thus is to give the term

“wages” its common and ordinary meaning within the structural

parameters imposed by section 20.9. Charles City II, 291 N.W.2d at 668;

Fort Dodge, 275 N.W.2d at 397.

      In order to determine the common or ordinary meaning of words,

we have often consulted widely used dictionaries. Black’s Law Dictionary
                                     24

defines “wages” as “[p]ayment for labor or services, usually based on time

worked or quantity produced.”       Black’s Law Dictionary 1573 (7th ed.

1999). Merriam-Webster’s Collegiate Dictionary defines wages as payment

for labor or services on an “hourly, daily, piecework basis.”    Merriam-

Webster’s Collegiate Dictionary 1322 (10th ed. 2002).

      Applying the threshold topics test in State, we conclude that the

proposal falls within the definition of the term “wages.” At its core, the

proposal simply seeks to introduce an element of piecework pay into the

school district’s wage structure.   The proposal, moreover, calls for the

payment of money and not some other kind of fringe benefit.           The

proposal if implemented would provide an economic reward based upon

services rendered. As noted by one state public employee relations board

when considering the bargainability of an overload pay proposal, “It is

only possible to rationally bargain for ‘an honest day’s pay’ if one can

also negotiate the boundaries and the contents of ‘an honest day’s

work.’ ” Oregon Pub. Employees Union, Local 503 v. State of Oregon, 10

PECBR 51 (July 1987); see also Rapid City, 376 N.W.2d at 565 (proposal

for twenty percent increase in annual compensation for each fifty-five-

minute period in excess of five at junior or senior high level subject to

mandatory collective bargaining).

      The employee’s economic interest in more pay for more work is

precisely the kind of employee interest that leading commentators for

decades have suggested should be subject to collective bargaining. Clyde

Summers, Bargaining in the Government’s Business:          Principles and

Politics, 18 U. Tol. L. Rev. 265, 271 (1987); Clyde W. Summers, Public

Employee Bargaining: A Political Perspective, 83 Yale L.J. 1156, 1192–95

(1974).   The interest of the employees in more pay for less work is
                                    25

generally opposed by the majority of voters and taxpayers who are

interested in obtaining more services at less cost. Summers, 18 U. Tol.

L. Rev. at 271. The inclusion of the term “wages” in the laundry list is

designed to provide employees with a degree of protection on economic

issues from potentially powerful low-wage political influences.

      The overload pay proposal in this case is distinct from the proposal

involved in Waterloo I.    In Waterloo I, the proposal sought to prohibit

management from assigning overload work to an employee who did not

wish to undertake it. As a result, in Waterloo I the proposal involved a

hybrid of “wages” and “management rights.” Waterloo I, 650 N.W.2d at

634. Although not articulated in this fashion, there was at least an issue

as to which topic dominated the proposal. In contrast, the proposal here

does not seek to limit management’s discretion to assign work, but

relates solely to payment for an amount of services rendered by an

individual teacher.      The proposal does not handcuff management

prerogatives in any way other than to require increased payment for

certain services.

      Of course, whenever management is required to pay more for

teacher services, the resultant increase in costs impinges on other

management choices by diverting available resources from other

potential uses. This impingement happens, in all cases involving wages

and simply cannot be the basis for excluding a proposal from mandatory

collective bargaining.    Otherwise, the term “wages” would be entirely

written out of the statute.

      We recognize the possibility that artful negotiators may attempt to

craft proposals that incidentally involve payment of increased wages to

teachers, but which are really designed to influence educational policy or
                                    26

limit management discretion.    The State test, however, requires that a

proposal relate predominantly to a bargainable issue. It further allows a

balancing of interests in those unusual hybrid cases where mandatory

and permissive elements are inextricably intertwined in a proposal.

      Having concluded that the Association’s overload pay proposal

meets State’s threshold topics test, we now turn to the second prong of

the State test—whether collective bargaining over the proposal would be

illegal. Neither the District nor PERB has suggested that the overload

pay proposal violates or is preempted by Iowa law. As a result, we find

that the overload pay proposal presented here is a mandatory subject of

collective bargaining.
      In closing, we note that, as was consistently emphasized in our
prior cases, we do not pass in any way on the merits of the overload pay
proposal.   Charles City I, 275 N.W.2d at 769.    We hold only that the
question of whether the overload pay proposal made in this case should
be adopted in whole or in part by the district must be determined, if
possible, by the parties themselves through good faith negotiations and
in the event of impasse, through binding arbitration as provided in
PERA. The finding of this court that the overload pay proposal is subject
to mandatory bargaining is an endorsement only of the legislature’s
chosen process of resolving employer-employee disputes involving
“wages,” not the merits of the proposal.
      IV. CONCLUSION.
      We hold that the overload wage proposal in this case presents a
mandatory subject of collective bargaining under section 20.9 of PERA.
As a result, the decision of the district court is reversed and the case
remanded for further proceedings.
      REVERSED AND REMANDED.